J-S05020-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JONATHAN M. DIBBLE                         :   No. 984 WDA 2018

                  Appeal from the Order Entered June 6, 2018
     In the Court of Common Pleas of Crawford County Criminal Division at
                       No(s): CP-20-SA-0000017-2018


BEFORE:      PANELLA, P.J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY NICHOLS, J.:                              FILED MARCH 01, 2019

        The Commonwealth appeals from the order dismissing a citation

charging Appellee Jonathan M. Dibble with a summary vehicle offense.1 The

Commonwealth asserts it timely filed the citation pursuant to 42 Pa.C.S. §

5553(c)(3), which provides an exception to the general rule governing the

commencement of proceedings for summary vehicle offenses. We reverse the

order and remand for further proceedings.

        The trial court summarized the relevant facts of this case as follows:

        The uncontested evidence is that Erika Valencic, concerned about
        the safety of her child, hired Dennis Lagan in 2015 to inter alia
        document [Appellee] driving while his operator’s license was
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The Commonwealth certified that the order terminated or substantially
handicapped the prosecution of this matter at the time it filed its notice of
appeal from this interlocutory order. See Notice of Appeal, 7/6/18; Pa.R.A.P.
311(d).
J-S05020-19


        suspended for a [driving under the influence of alcohol (DUI)]
        conviction. Lagan videotaped [Appellee] driving a vehicle along
        North Main Street in Saegertown on October 13, 2017. Sometime
        in December, [Pennsylvania State Police Corporal Dale] Gillette
        “ran into” Lagan, who informed him that he was investigating
        someone he believed was driving on a suspended license . . . and
        asked whether this was something that [Corporal Gillette] would
        investigate. [Corporal] Gillette agreed to look into the matter as
        soon as Lagan got him the information.

        On December 19, 2017, Mr. Lagan sent him [Appellee’s] name
        and two possible birth dates, and on December 27, 2017,
        [Corporal] Gillette started his research. He obtained a Certified
        Driver History for [Appellee], confirming the DUI suspension, and
        notified Lagan, who offered to provide him with video evidence of
        a violation. [Corporal] Gillette received the videotape . . . on
        January 9, 2018, viewed it, and then, unable to locate [Appellee],
        filed the citation [for driving while operating privilege is suspended
        or revoked― DUI related2] on January 12, 2018.

Trial Ct. Op., 8/9/18, at 3-4 (record citations and footnote omitted).

        On March 2, 2018, a Magisterial District Judge found Appellee guilty of

driving with a suspended license and sentenced him to sixty days’

imprisonment plus fines and costs. Appellee timely filed a pro se notice of

appeal to the Court of Common Pleas on March 28, 2018.3 The trial court

____________________________________________


2   75 Pa.C.S. § 1543(b)(1).

3  Significantly, Corporal Gillette actually filed four citations against Appellee
on January 12, 2018. N.T. Trial, 6/6/18, at 18. On March 2, 2018, the
Magisterial District Judge also found Appellee guilty of operation following
suspension of registration (75 Pa.C.S. § 1371) and operation of a vehicle
without an official certificate of inspection (75 Pa.C.S. § 4703). Id. at 3-4.
Although Appellee intended to appeal from each of his summary convictions,
his lone notice of appeal only listed the citation number for the offense of
driving with a suspended license. Id. Because the notice of appeal did not
list any additional citation numbers, the trial court concluded it did not have
jurisdiction to consider arguments related to Appellee’s other summary
convictions. Id. at 5-7.

                                           -2-
J-S05020-19



conducted a de novo trial on June 6, 2018, which included testimony from

Lagan and Corporal Gillette.         That same day, the court found in favor of

Appellee:

        [W]ithout addressing the merits of the case, the [c]ourt finds that
        the provisions of [Section] 5553(a) preclude prosecution of
        [Appellee] because the commencement of the proceedings was
        not within 30 days of the commission of the offense nor was it
        within 30 days after the discovery of the offense by the individual
        reporting the offense to the Pennsylvania State Police. The
        offense is alleged to have occurred on October 13, 2017. The
        police were not notified effectively until December 19, 2017. The
        citation was filed within 30 days of the December 19, 2017
        reporting date, i.e., January 12, 2018, but was not filed within 30
        days of the date of the offense and discovery of the evidence of
        the offense by the reporting citizen.

Order, 6/6/18.

        The Commonwealth timely filed a notice of appeal and a court-ordered

Pa.R.A.P. 1925(b) concise statement of matters complained of on appeal. The

court filed a responsive opinion, concluding the Commonwealth was not

entitled to relief.

        On appeal, the Commonwealth raises the following question for our

review: “Did the court err when it precluded prosecution of Appellee for a

violation of driving while operating privilege is suspended or revoked―DUI

related . . . due to a failure to timely file the citation [under] 42 Pa.C.S. §

5553(a)?” Commonwealth’s Brief at 7 (full capitalization omitted). 4




____________________________________________


4   Appellee did not file a brief.

                                           -3-
J-S05020-19



      The Commonwealth acknowledges the general rule set forth in Section

5553(a), providing that proceedings for summary vehicle offenses must

commence within thirty days after the discovery of the commission of the

offense or the identity of the offender, whichever is later. Id. at 13. The

Commonwealth emphasizes that Section 5553(c)(3) provides an exception to

the general rule for cases where law enforcement suspects an offender has

committed the offense of driving with a suspended license as one of multiple

summary offenses arising from the same criminal episode. Id. In such cases,

the Commonwealth contends that proceedings can commence within thirty

days after law enforcement receives verification of the basis for the offender’s

license suspension. Id. at 14.

      The Commonwealth notes that the trial court found Section 5553(c)(3)

inapplicable, because Corporal Gillette “at the time he received [Appellee’s

certified driver history], had no evidence of [Appellee] driving other than

Lagan’s hearsay report.”    Id. at 14 (quoting Trial Ct. Op. at 5 n.8).     The

Commonwealth insists, however, that law enforcement can issue a citation

based solely on information received from a witness. Id. at 14-15. Based

upon the foregoing, the Commonwealth argues that law enforcement timely

filed the citation charging Appellee with driving with a suspended license

where Corporal Gillette 1) received Appellee’s certified driver history

sometime between December 27, 2017 and January 9, 2018; and 2) the

citation was one of multiple summary offenses arising from the same criminal

episode. Id. at 18.

                                     -4-
J-S05020-19



      The Commonwealth’s appellate issue “requires this Court to interpret a

statute, which implicates a question of law.” Commonwealth v. Andrews,

173 A.3d 1219, 1221 (Pa. Super. 2017) (citation omitted).

      Therefore, our scope of review is plenary, and our standard of
      review is de novo.

      When interpreting a statute, this Court must apply the Statutory
      Construction Act of 1972. The object of all interpretation and
      construction of statutes is to ascertain and effectuate the intention
      of the legislature and give effect to all of the provisions of the
      statute. When the words of a statute are clear and free from all
      ambiguity, the letter of it is not to be disregarded under the
      pretext of pursuing its spirit. Generally, a statute’s plain language
      provides the best indication of legislative intent. In reading a
      statute’s plain language, words and phrases shall be construed
      according to rules of grammar and according to their common and
      approved usage, while any words or phrases that have acquired a
      peculiar and appropriate meaning must be construed according to
      that meaning.

Id. (citations and quotation marks omitted).

      Section 5553 governs the commencement of summary vehicle offenses

as follows:

      § 5553. Summary offenses involving vehicles

      (a) General rule.―Except as provided in subsection (b) or (c),
      proceedings for summary offenses under Title 75 (relating to
      vehicles) must be commenced within 30 days after the
      commission of the alleged offense or within 30 days after the
      discovery of the commission of the offense or the identity of the
      offender, whichever is later, and not thereafter.

                                  *    *    *

      (c) Exceptions.―

                                  *    *    *


                                      -5-
J-S05020-19



         (3) Where a police officer reasonably believes that
         there are multiple summary offenses arising out of
         the same conduct or the same criminal episode and
         that an offense under 75 Pa.C.S. § 1543 (relating to
         driving while operating privilege is suspended or
         revoked) has occurred, proceedings on all summary
         offenses arising from the conduct or episode may be
         commenced at the same time and must be
         commenced within 30 days after the commission of the
         alleged offenses or within 30 days after the discovery of the
         commission of the offenses or the identity of the offender or
         within 30 days after the police officer receives
         verification of the basis for the suspension from the
         Department of Transportation as required under 75
         Pa.C.S. § 1543(d), whichever is later, and not thereafter.

42 Pa.C.S. § 5553(a), (c)(3) (emphases added).

      The statute defining the offense of driving with a suspended license also

mandates that law enforcement verify the basis for the suspension:

      § 1543. Driving while operating privilege is suspended or
      revoked

                                   *    *    *

      (d) Citation of appropriate subsection.―Prior to filing a
      citation for a violation of this section with the issuing authority
      named in the citation, the police officer shall verify the basis for
      the suspension with the department.              Upon receiving the
      verification, the officer shall cite the appropriate subsection of this
      section on the citation.

75 Pa.C.S. § 1543(d). “[T]he verification required under this subsection is the

receipt of a certified driving record from PennDot.”         Commonwealth v.

Heckman, 590 A.2d 1261, 1264 (Pa. Super. 1991).

      Moreover, “[t]he filing of a citation . . . concerns a process that is among

those set out in the Pennsylvania Rules of Criminal Procedure for commencing


                                       -6-
J-S05020-19



a summary action.” Commonwealth v. Lockridge, 810 A.2d 1191, 1194

(Pa. 2002).     “A law enforcement officer may issue a citation based upon

information that the defendant has committed a summary violation, which

information may be received from . . . a witness . . . .” Pa.R.Crim.P. 405 cmt.;

see also Lockridge, 810 A.2d at 1196 (holding that a deputy sheriff had the

authority to issue a citation to the defendant for driving with a suspended

license even though the sheriff did not personally observe the defendant;

rather, the sheriff issued the citation based on information he received from a

witness).

       Instantly, Lagan sent Appellee’s name and possible birth dates to

Corporal Gillette on December 19, 2017. At some point thereafter, Corporal

Gillette obtained Appellee’s certified driver history from PennDOT and

confirmed that Appellee’s license was suspended for one year, effective April

18, 2017, due to a prior DUI.5 See Commonwealth’s Ex. 2 at 2 (unpaginated).

Corporal Gillette’s subsequent investigation led him to conclude that Appellee

had committed multiple Motor Vehicle Code violations, including driving with

a suspended license. See N.T. at 3-4, 18. Therefore, Corporal Gillette filed

the citations against Appellee on January 12, 2018, and the Magisterial District

Judge found Appellee guilty of three separate offenses on March 2, 2018.
____________________________________________


5Corporal Gillette did not provide the exact date when he received the certified
driver history from PennDOT. See N.T. at 16-21. Additionally, the certified
driver history that the Commonwealth entered into evidence at trial was dated
June 1, 2018. See Commonwealth’s Ex. 2 at 1 (unpaginated). Therefore, the
Commonwealth’s trial exhibit was not the same certified driver history utilized
by Corporal Gillette during his investigation.

                                           -7-
J-S05020-19



       The plain language of Section 5553(c)(3) dictates that Corporal Gillette

could timely file the citations for all of the summary vehicle offenses within

thirty days of receiving the verification of the basis for Appellee’s license

suspension.     See 42 Pa.C.S. § 5553(c)(3); Andrews, 173 A.3d at 1221.

Assuming Corporal Gillette received the certified driver history on December

19, 2017, immediately after obtaining Appellee’s identifying information from

Lagan, he timely filed the citation for driving with a suspended license on

January 12, 2018.6 See 42 Pa.C.S. § 5553(c)(3). Accordingly, we reverse

the order dismissing the citation charging Appellee with driving with a

suspended license and remand for further proceedings. See Andrews, 173

A.3d at 1221.

       Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2019

____________________________________________


6  Regarding the trial court’s determination that Section 5553(c)(3) was
inapplicable, we agree with the Commonwealth that the information Lagan
provided to Corporal Gillette provided an adequate basis for the filing of the
citations. See Lockridge, supra; Pa.R.Crim.P. 405 cmt.

                                           -8-